UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6612



DAVE A. THOMAS,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00338-WDK)


Submitted:   August 31, 2007               Decided:   September 19, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dave A. Thomas, Appellant Pro Se. Josephine Frances Whalen, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dave A. Thomas seeks to appeal the district court’s order

accepting the report and recommendation of a magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                      The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing    of   the   denial   of    a   constitutional         right.”      28   U.S.C.

§    2253(c)(2)   (2000).      A    prisoner      satisfies       this   standard     by

demonstrating      that   reasonable        jurists       would       find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                 Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                        We have

independently reviewed the record and conclude that Thomas has not

made the requisite showing.          Accordingly, we deny leave to proceed

in    forma   pauperis,   deny     Thomas’       motion   for     a   certificate     of

appealability, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             DISMISSED


                                         - 2 -